Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 7/21/2020. Claims 1-6 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 7/21/2020, has been considered by the examiner. 
Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.


Priority 
3.	Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in Japan (2018-014506) on 1/31/2018 . The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	 The claim(s) recite(s) providing a recommendation based on determination of a user condition like a disease or abnormality. 
	Providing a recommendation based on determination of a user condition like a disease or abnormality is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors, which is a certain method of organizing human activities.  Since the claims recite mental processes as well as certain method of organizing human activities which are in the enumerated groupings of abstract ideas the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it” ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a 
	(a) “apply it” or mere instructions to implement the abstract idea on a computer: 
	- by an image recognition unit (see claims 1 and 6) 
	-by a first state recognition unit (see claims 1 and 6) 
	- by a second state recognition unit/ the second state recognition unit (see claims 1, 3, and 6) 
	-by an advertisement acquisition unit (see claims 1 and 6) 
	- by an information presentation unit (see claims 1 and 6) 
	-by a question presentation unit (see claim 3) 
	-by an answer recognition unit (see claim 3) 
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-6)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to the computer image analysis environment or field of use (see claims 1-6)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations not indicative of inventive concept (significantly more) in that the claims merely recite: 

	(a) automating mental tasks (see claims 1-6) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)(additionally See MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein:  “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).” )	and (b)  capturing images of users through cameras or imaging machines (see claims 1-6)
	- Narlow (United States Patent Application Publication Number: US 2005/0074183) paragraph 0017 “Those skilled in the art will recognize that the camera 102, lens 104, computer 106, and camera position controller 108 may be provided in a variety of known configurations to obtain and analyze a digital image of a person’s face or other object” 
	-Zawacki et al. (United States Patent Application Publication Number: US 2013/0021290) paragraph 0057 “In one embodiment, the determination module 405 may reference the camera output and analyze the camera output using a facial recognition/detection application and/or an eye recognition/detection application as is 
	- Anderson et al. (United States Patent Application Publication Number: US 2014/0281975) paragraph 0045 “ As generally understood by one of ordinary skill in the art, the camera interface module 58 may be configured to use any known internal biometric modeling and/or analyzing methodology to identify face and/or face recognition with the image(s)”
	Examiner’s note: the Examiner has reconsidered the previous concluded insignificant extrasolution activity under the partial application step under the significantly more step as detailed above. 

Claim Interpretation - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	-an image recognition unit configured to recognize a first image and a second image from an image of a body of a user, the first image being an image of a first region of the body of the user, the second image being an image of a second region of the body of the user (see claim 6) 
	-a first state recognition unit configured to recognize a first state based on the first image, the first state being a state relating to the first region of the user (see claim 6)
	-a second state recognition unit configured to recognize a second state based on the second image, the second state being a state relating to a region other than the first region (see claim 6)
	- an advertisement acquisition unit configured to acquire an advertisement determined corresponding to the second state (see claim 6) 
	- and an information presentation unit configured to present the first state to the user after presentation of the advertisement or simultaneously with presentation of the advertisement (see claim 6)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From review of the specification the Examiner finds the following to be the corresponding software in the specification:  software running on hardware of a computer to perform functions
	Paragraph 0040 - As shown in FIG. 2, the server 2 includes, as an installed hardware 10 configuration or functions performed by programs, the image recognition unit 20, a first state recognition unit 21, a question presentation unit 22, an answer recognition unit 23, a second state recognition unit 24, an advertisement acquisition unit 25, an information presentation unit 26, and an advertisement storage unit 27.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Butto (United States Patent Application Publication Number: US 2010/0150405) further in view of CN104200120A. 

	As per claim 1, Butto teaches An advertisement presentation method comprising: (see abstract and Figure 5, Examiner’s note: a method of providing a treatment or recommendation (e.g. an ad) based on a diagnosis determined in part at least from a captured image). 
	 an image recognition step of recognizing a first image and a second image from an image of a body of a user by a unit, the first image being an image of a first region of the body of the user, the second image being an image of a second region of the body of the user;  (see Figures 5-7 and paragraphs 0012, 0016, and 0024-0026, Examiner’s note: capture images of a user and evaluate certain sections or body parts (see Figures 5-7 and paragraphs 0024-0026 that describe Figures 5-7).  Paragraphs 0012 and 0016 teach these functions can be performed by software running on a computer). 
	a first state recognition step of recognizing a first state based on the first image by the unit, the first state being a state relating to the first region of the user; a second state recognition step of recognizing a state relating to the second region based on the second image and recognizing a second state based on the state relating to the second region by the unit, the second state being a state relating to a region other than the first region; (see Figures 6-7 and paragraph 0050, Examiner’s note: teaches determining information about different facial features where they “are scored relative to their membership to a particular elemental group”).
	 an advertisement acquisition step of acquiring an advertisement determined corresponding to the second state by the unit; and an information presentation by the unit (see paragraphs 0048-0049 and 0012, Examiner’s note: providing diagnosis and treatment information by software). 
	While Butto clearly teaches the above functions cited of an system that provides recommendations of treatment based on a diagnosis of a user through image analysis (see abstract and Figure 5), where the functions are performed by software running on a computer (see paragraph 0016) and that the software may be a plurality of software an image recognition unit, by a first state recognition unit, by a second state recognition unit, an advertisement acquisition unit, and by an information presentation unit.
	However, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the above elements of Butto could have been combined to include the limitations of different modules performing the selected functions as claimed (e.g. this module performing this function, this module performing this other functions, etc.) in order to have different software functions performing selected functions, when Butto practically suggests as much by teaching different software functions performing the limitations of a system that provides recommendations of treatment based on a diagnosis of a user through image analysis (see paragraph 0016) is known.
	Butto does not expressly teach providing the diagnosis information along with or after the treatment or more specifically the step of presenting the first state to the user after presentation of the advertisement or simultaneously with presentation of the advertisement. 
	However, CN104200120A which is in the art of traditional Chinese medicine diagnosis through the use of image analysis (see abstract) teaches providing the diagnosis information along with or after the treatment or more specifically the step of presenting the first state to the user after presentation of the advertisement or simultaneously with presentation of the advertisement (see pages 3-6 of the machine transaction to English, Examiner’s note: Page 3 “Preferably, the described health status monitoring system based on tcm diagnosis information also comprises remote storage device, its interior reservoir has historical idagnostic logout, described mobile terminal transmits described idagnostic logout to described remote storage device, and described mobile terminal receives and shows described historical idagnostic logout from described remote storage device. Thereby, can check at any time for user preserves long-time interior repeatedly idagnostic logout and is convenient to user, be conducive to the long-term self-health status monitoring of user”, page 4 “Therefore, the health status monitoring system of the present embodiment can gather quickly and easily multiple diagnostic messages of user, calculate diagnostic result and inform in time user based on tcm diagnosis information; Meanwhile, user can also check the historical idagnostic logout of oneself at any time, is conducive to monitor for a long time the health status of oneself” , and page 5 “Step S4: mobile terminal shows idagnostic logout, and idagnostic logout comprises multiple diagnostic messages and diagnostic result., mobile terminal is by the diagnostic result calculating in the multiple diagnostic messages that gather in while step display S2 and sub-step S32.”) 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Butto with the aforementioned teachings from CN104200120A with the motivation of providing a commonly known fact in medical services to provide both the diagnosis and the treatment to the user so that the user can know what the issue and or how severe it is to 
	As per claim 2, Butto teaches
	wherein the second state is a state relating to at least one of a body constitution and a physical condition of the user (see Figures 6-7 and paragraph 0050, Examiner’s note: teaches determining information about different facial features where they “are scored relative to their membership to a particular elemental group”).
	As per claim 3, Butto teaches
	further comprising a question presentation step of recognizing a state relating to the second region based on the second image and presenting a question based on the state relating to the second region by the unit; 	and an answer recognition step of recognizing an answer to the question by the unit, wherein in the second state recognition step, the unit recognizes the second state based on the second image and the answer (see paragraphs 0049, 0046, and 0011, Examiner’s: teaches question and answers to determine treatment information in particular in paragraph 0049 “Furthermore, if the diagnosis is accompanied by a plurality of questions regarding perceptions of the individual about him/herself, then any discrepancies between such answers and the human code may also optionally and preferably be used to select a treatment, more preferably in order to restore balance.”). 
by a question presentation unit, by an answer recognition unit, and the second state recognition unit.
	However, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the above elements of Butto could have been combined to include the limitations of different modules performing the selected functions as claimed (e.g. this module performing this function, this module performing this other functions, etc.) in order to have different software functions performing selected functions, when Butto practically suggests as much by teaching different software functions performing the limitations of a system that provides recommendations of treatment based on a diagnosis of a user through image analysis (see paragraph 0016).
	As per claim 5, Butto teaches 
	wherein the first region is a tooth and a gum of the user, (see Figure 7, Examiner’s note: teeth)
	the second region is a region including at least one of a lip, a skin around a lip, and a tongue of the user,  (see Figure 7, Examiner’s note: lip)
	and the advertisement is an advertisement for a Chinese medicine relating to the second state (see Figure 5 and paragraph 0048, Examiner’s note: treatment related to Chinese medicine). 
	While Butto clearly teaches Chinese medicine, Butto does not expressly teach herbal medicine. 
	However, CN104200120A which is in the art of traditional Chinese medicine diagnosis through the use of image analysis (see abstract) teaches herbal medicine (see page 4, Examiner’s note: Wherein, health guidance scheme can comprise health care principle, sitting and life-cultivation, diet care, recommendation herbal cuisine, Acupressure, music treatment, morbidity tendency. Thereby user can also obtain personalized health guidance scheme and adjust to carry out in time oneself.)
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Butto in view of CN104200120A with the aforementioned teachings from CN104200120A with the motivation of using a known type of treatment in traditional Chinese medicine (see CN104200120A pages 1 and 4), when providing traditional Chinese medicine treatments is known (see Butto paragraphs 0007 and 0048).
	As per claim 6, Butto teaches An advertisement presentation system comprising: (see abstract and Figure 5, Examiner’s note: a system of providing a treatment or recommendation (e.g. an ad) based on a diagnosis determined in part at least from a captured image).
	a unit configured to recognize a first image and a second image from an image of a body of a user, the first image being an image of a first region of the body of the user, the second image being an image of a second region of the body of the user; (see Figures 5-7 and paragraphs 0012, 0016, and 0024-0026, Examiner’s note: capture images of a user and evaluate certain sections or body parts (see Figures 5-7 and paragraphs 0024-0026 that describe Figures 5-7).  Paragraphs 0012 and 0016 teach these functions can be performed by software running on a computer).
	the unit configured to recognize a first state based on the first image, the first state being a state relating to the first region of the user; the unit configured to recognize a second state based on the second image, the second state being a state relating to a region other than the first region; (see Figures 6-7 and paragraph 0050, Examiner’s note: teaches determining information about different facial features where they “are scored relative to their membership to a particular elemental group”).
	the unit configured to acquire an advertisement determined corresponding to the second state; and the unit configured to present the advertisement (see paragraphs 0048-0049 and 0012, Examiner’s note: providing diagnosis and treatment information by software). 
	While Butto clearly teaches the above functions cited of an system that provides recommendations of treatment based on a diagnosis of a user through image analysis an image recognition unit, by a first state recognition unit, by a second state recognition unit, an advertisement acquisition unit, and an information presentation unit
	However, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the above elements of Butto could have been combined to include the limitations of different modules performing the selected functions as claimed (e.g. this module performing this function, this module performing this other functions, etc.) in order to have different software functions performing selected functions, when Butto practically suggests as much by teaching different software functions performing the limitations of a system that provides recommendations of treatment based on a diagnosis of a user through image analysis (see paragraph 0016).
	Butto does not expressly teach of providing the diagnosis information along with or after the treatment or more specifically present the first state to the user after presentation of the advertisement or simultaneously with presentation of the advertisement. 
 the first state to the user after presentation of the advertisement or simultaneously with presentation of the advertisement (see pages 3-6 of the machine transaction to English, Examiner’s note: Page 3 “Preferably, the described health status monitoring system based on tcm diagnosis information also comprises remote storage device, its interior reservoir has historical idagnostic logout, described mobile terminal transmits described idagnostic logout to described remote storage device, and described mobile terminal receives and shows described historical idagnostic logout from described remote storage device. Thereby, can check at any time for user preserves long-time interior repeatedly idagnostic logout and is convenient to user, be conducive to the long-term self-health status monitoring of user”, page 4 “Therefore, the health status monitoring system of the present embodiment can gather quickly and easily multiple diagnostic messages of user, calculate diagnostic result and inform in time user based on tcm diagnosis information; Meanwhile, user can also check the historical idagnostic logout of oneself at any time, is conducive to monitor for a long time the health status of oneself” , and page 5 “Step S4: mobile terminal shows idagnostic logout, and idagnostic logout comprises multiple diagnostic messages and diagnostic result., mobile terminal is by the diagnostic result calculating in the multiple diagnostic messages that gather in while step display S2 and sub-step S32.”) 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Butto with the .

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Butto (United States Patent Application Publication Number: US 2010/0150405) further in view of CN104200120A further in view of Butler et al. (United States Patent Number: US 9,842,358). 
	As per claim 4, Butto teaches 
	wherein in the first state recognition step, the first state is recognized based on the first image, and severity of the first state is recognized in accordance with a predetermined standard of a first state and severity,  in the second state recognition step, the second state is recognized based on the  second image, and severity of the second state is recognized in accordance with a predetermined standard of a second state and severity, (see Figures 6-7 and paragraphs 0046 and 0050, Examiner’s note: teaches determining information about different facial features where they “are scored relative to their membership to a particular elemental group” (see paragraph 0050) and 
	 in the advertisement acquisition step, a first advertisement determined corresponding to the first state is acquired, and a second advertisement determined corresponding to the second state is acquired, and in the information presentation step, and the first advertisement and the second advertisement are presented. (see paragraphs 0047-0048, Examiner’s note: selecting one or more treatments in relation to human code (e.g. the information determined from images)). 
	Though Butto does teach determining severity of the diagnosis and presenting one or more recommendations (e.g. ads) based on the determination, Butto in view of CN104200120A does not expressly teach presenting recommendations in an order based on severity or more specifically as recited in the claims the severity of the first state is compared with the severity of the second state, then depending on a comparison result, presentation periods or a presentation order of the first advertisement and the second advertisement is determined. 
	However, Butler et al. which is in the art of providing personalized recommendations based on analyzing images of a user’s face (see abstract and Figure 1) teaches presenting recommendations in an order based on severity or more specifically as recited in the claims the severity of the first state is compared with the severity of the second state, then depending on a comparison result, presentation periods or a presentation order of the first advertisement and the second advertisement is determined (see column 5 lines 30-49, Examiner’s note: a prioritization hierarchy is used to select one or more recommendations, where the priorities are based on the condition relative to for example one’s age). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Butto in view of CN104200120A with the aforementioned teachings from Butler et al. with the motivation of providing a way to prioritize one recommendation over another according to severity or need (see Butler column 5 lines 30-49), when providing one or more recommendations to the user based on relative conditions is known (see Butto paragraphs 0047-0049 and Figures 5-7).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Bazin et al. (United States Patent Application Publication Number: US 2002/0065456) teaches providing a recommendation for a treatment based on an image of a user’s body provided (see abstract) 
	b.	 Arabi (United States Patent Application Publication Number: US 2010/0198683) teaches providing personalized advertisements based on images (see title and abstract) 
	c.	Chhibber et al. (United States Patent Application Publication Number: US 2010/0309300) teaches analyzing physical conditions using digital images (see tile and abstract) 	
Linguraru et al. (United States Patent Application Publication Number: US 2014/0219526) teaches method for classifying a condition based on images (see title and abstract) 
	e.	Do et al. (United States Patent Application Publication Number: US 2015/0157243) teaches determining a health state using a facial image (see tile and abstract) 
	f.	Kim (United States Patent Application Publication Number; US 2015/0261996) teaches providing health information based on images (See abstract and Figure 1) 
	g.	Matsuda (United States Patent Application Publication Number: US 2017/0112429) teaches providing health information based on images (see abstract and Figure 2) 
	h. 	Tiwari et al. (United States Patent Number: US 10,849,530) teaches providing information according to skin information (see Figures 1 and 8 and abstract)  
	i.	CN106618481 – teaches promoting traditional medicine treatment suggestions based on an image processing system that determines conditions (see English abstract)
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621